                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

SWORDFISH PARTNERS,

             Plaintiff,
v.                                         Case No.    8:18-cv-1808-T-33SPF

THE S.S. NORTH CAROLINA, her
hull, cargo, tackle, boilers,
machinery    and   appurtenances,
which lies within one nautical
mile of a point with coordinates
33 degrees 24'00" North Latitude
and   78   degrees  40'00"   West
Longitude,

          Defendant In Rem.
______________________________/

                                     ORDER

      This cause comes before the Court upon consideration of

United States Magistrate Judge Sean P. Flynn’s Report and

Recommendation    (Doc.       #     44),    filed     on    April    23,     2019,

recommending that Plaintiff’s Renewed Motion for Default

Judgment (Doc. # 42), be granted in part and denied in part.

No   objections   have       been    filed     and    the   time    for    filing

objections has passed. Accordingly, and consistent with the

following, the Court adopts the Report and Recommendation.

Discussion

      After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject   or    modify        the    magistrate        judge’s       report    and

recommendation.         28    U.S.C.       §   636(b)(1);          Williams    v.

Wainwright, 681 F.2d 732 (11th Cir. 1982).
      In the absence of specific objections, there is no

requirement that a district judge review factual findings de

novo, Garvey v. Vaughn, 993 F.2d 776, 779 n. 9 (11th Cir.

1993), and the court may accept, reject or modify, in whole or

in part, the findings and recommendations.        28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de

novo, even in the absence of an objection. See Cooper-Houston

v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla.

1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

      After conducting a careful and complete review of the

findings, conclusions and recommendations, and giving de novo

review to matters of law, the Court accepts the factual

findings and legal conclusions of the magistrate judge, and

the recommendation of the magistrate judge.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   United States Magistrate Judge Sean P. Flynn’s Report and

      Recommendation (Doc. # 44) is ACCEPTED and ADOPTED.

(2)   Plaintiff’s Renewed Motion for Default Judgment (Doc. #

      42) is GRANTED as to the bronze spike being held for the

      Court by the Plaintiff as Substitute Custodian and is

      otherwise DENIED.




                               -2-
(3)   The   Clerk   is   directed    to      enter   judgment   awarding

      Plaintiff clear title to the bronze spike being held for

      the Court by the Plaintiff as Substitute Custodian.

(4)   The Court ADMINISTRATIVELY CLOSES the case, but retains

      jurisdiction over the action in order to adjudicate title

      to artifacts recovered by Plaintiff in the future and

      brought to the Court.

(5)   The Plaintiff is directed to annually file by May 8 its

      claim stating with specificity the value of the artifacts

      salvaged in the previous calendar year and cataloguing

      those artifacts and is further directed to move to

      reinstate this case to active status upon proper motion

      when Plaintiff requires further relief from the Court.

(6)   The Court advises Plaintiff that failure to file its

      claim by May 8 each year will constitute prima facie

      evidence   that    Plaintiff     has    abandoned   its   recovery

      efforts at the Defendant wreck site, and, after which,

      this case will be closed.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 9th

day of May, 2019.




                                 -3-
